DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), which papers have been placed of record in the file.  
Information Disclosure Statement
3.	Information disclosure statement (IDS), submitted December 20, 2019, has been received and considered by the examiner. 
Claim Interpretation
4.	All “wherein” clauses are given patentable weight unless otherwise noted.  Please see MPEP 2111.04 regarding optional claim language.
5.	The term “made by impression” to describe the claimed recess or recesses in Claims 7-16 amounts to a product-by-process limitation.  The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

6.	Claims 7-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tatsumi US PG Publication 2010/0047666.
Regarding Claim 7, Tatsumi discloses a metal/air cell in button cell form comprising a housing with an interior, and in the interior, a metal-containing anode (negative electrode containing zinc, paras 0044, 0056) 28, an air cathode (positive/catalytic electrode as in a zinc-air battery, paras 0044, 0058) 20, and a separator 24 arranged between the anode and the air cathode, wherein the housing comprises a cell cup 12 and a cell top 26 and a seal (grommet or gasket) 30, the cell cup has a base region, an annular cladding region (where 12 and 26 overlap on opposing sides of 30) and a circumferential edge separating the base region and the cladding region (see annotated Fig below), the cell cup 12 has at least one inlet opening (aperture) 18 in the base region, via which inlet opening atmospheric oxygen can enter the interior, the cell cup and each of its region has an inner side facing the interior and an oppositely directed outer side, the air cathode 20 is in the form of a cathode disk with circumferential cathode disk periphery (Fig. 1 shows a button cell and therefore 20 is a disk, paras 0042-0043), the air cathode comprises a metal collector structure emerging from the cathode disk 20 at the cathode disc periphery (since the collector 21 contacts the cell cup 12), the cathode disk is arranged in the housing such that the cathode disk 20 periphery bears along a circumferential contact zone against the inner side of the cladding region of the cell cup 12 (Figs 1-2), the cell cup 12 has, on its outer side, at least one recess (indentation) 50 made by impression and becomes visible as a raised portion (projection) 51 on the inner side of the cell cup 12, the 51 is made in the outer side of the cladding region such that the raised portion exerts a pressure against the cathode disk periphery in the region of the contact zone since an indentation is made to ensure reliable contact with the cathode disk/current collector, which would necessarily result in some pressure being exerted against the cathode disk periphery (see Figs 1-2; paras 0024-0030, 0042-0046, 0056-0057, 0060-0061, 0064-0065, 0069-0075).

    PNG
    media_image1.png
    541
    727
    media_image1.png
    Greyscale
Regarding Claim 8, the base region of the cell cup 12 is of planar form and the cathode disk 20 is oriented parallel to the base region of the cell cup (see Figs 1-2). 
Regarding Claim 9, an air distributor layer (gas diffusion layer) 38 is located between the base region of the cell cup and the cathode disk 20 (see Figs 1-2 and paras 0044-0045).
Regarding Claim 10, Fig. 2 shows that the separator 24, which is a disk since the button cell is round (paras 0042-0043), is oriented parallel to the base region, and the separator disk 24 rests directly on the cathode disk 20.
Regarding Claim 11, the at least one recess 50 is of elongate form since it extends in one embodiment around the entire perimeter of the cell cup (para 0074).  In the embodiment of Tatsumi where the indentation/recess 50 is discontinuous, then the indentations 50 would be considered notches.
Regarding Claim 12, the elongate recess 50 extends in an axial direction on the outer sides of the cladding region of the cell cup 12 since it is a 3-dimensional recess and therefore necessarily extends in all directions. The Office notes that the claimed axial extension does not require the length of the elongation to be axial.
Regarding Claim 14, the cladding region of the cell cup 12 comprises a terminal segment (rim) 34 impressed radially inward to close (seal) the housing (para 0044).
Regarding Claims 13 and 15, the annotated figure above shows the circumferential edge of the cell cup (shown only on one side but it is understood to extend around the entire circumference of the cup), and shows that the at least one elongate recess extends axially into the cladding region starting from the circumferential edge of the cell cup.  
Regarding Claim 16, Tatsumi teaches that the indentation/recess 50 can be a continuous recess made by impression or can be two or more discontinuous impressions (encompassing and anticipating the claimed range of 2 to 12 recesses) (paras 0073-0074).
Regarding Claim 17, the structure of the air/metal cell of Tatsumi in button form is described in full in the rejection of Claim 7, which is incorporated herein in its entirety.  Tatsumi teaches a method of forming the cell comprising forming at least one recess (indentation) 50 by impression in the outer side of the cell cup such that said recess becomes visible as a raised portion on the inner side of the cell cup and 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729